DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Election/Restrictions
Applicant’s election without traverse of Species V, claims 14-22 and 42-50, in the reply filed on 12/08/2020 is acknowledged. 
Claims 2-13, 23-28, 30-41 and 51-56 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.


Claims Status
Claims 1, 14-22, 29 and 42-50 were elected.
Claims 2-13, 23-28, 30-41 and 51-56 have been withdrawn.
Claims 1, 14-22, 29 and 42-50 are pending and rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 14-22, 29 and 42-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 1 and 29 are rejected as being drawn to software per se.  The claims are drawn to a system and method comprising various nodes which may be reasonably interpreted as comprising data and/or software per se.  
Claims 1 and 29 recite the system and method, which are defined, at best, only in terms of their functionality.  A broad and reasonable interpretation of this system and method is one that solely comprises software. Even assuming the system and method could comprise hardware, claims that cover both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claims when read in light of the specification and in view of one skilled in the art) embrace subject matter that is not eligible for patent protection and therefore are directed to non-statutory subject matter.
In view of all of the above, the Examiner holds that claims 1 and 29 fail to satisfy the first step for eligibility under 35 USC 101 – namely, they are not directed to a machine, process, manufacture, or a composition of matter.  Non-limiting examples of claims that are not directed to one of the statutory categories:
transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495 ____ (Fed. Cir. 2007);
a naturally occurring organism, Chakrabarty, 447 U.S. at 308;
a human per se, The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33, 125 Stat. 284 (September 16, 2011);
a legal contractual agreement between two parties, see In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, ____ (Fed. Cir. 2009) (cert. denied);
a game defined as a set of rules;
a computer program per se, Gottschalk v. Benson, 409 U.S. at 72;
a company, Ferguson, 558 F.3d at 1366; and
In re Miller, 418 F.2d 1392, 1396, 164 USPQ 46, ____ (CCPA 1969)
In view of the above, claims 1 and 29 are directed to solely software per se (i.e. a computer program per se), and are thus directed to non-statutory subject matter.  
Additionally, claims 14-22 and 42-50 are also rejected based upon their dependence on claims 1 and 29.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 14-21, 29 and 42-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rae et al. (U.S. Pre-Grant Publication No. 2017/0116693) (“Rae”).

Regarding claim 1, Rae teaches a data management system for distributing a digital contents file, the data management system comprising:
at least one file producer node configured to generate at least one digital content file and to transmit a file registration request message containing file producer information data of each producer node and file-related information data of each digital content file which are required for registration of each digital content file, along with file storage contract information data based on a file storage contract with a predetermined file producer node in order to store each of the digital content files and file sale contract information data based on a file sales contract with a predetermined seller node in order to sell each of the digital content files (Fig. 1, 2; para [0004], [0013], [0050]); 
at least one file provider node configured to collect the digital content files generated by each of the file producer nodes, to store the digital content files in a database (DB) form 
at least one seller node provided with a transmission channel for transmitting each of the digital content files stored in the storage units provided in the respective file provider nodes, and configured to provide a file sale service of selling the digital content files through the transmission channels and to transmit file use contract information data based on a file use contract (Fig. 1; para [0069], [0081]); 
at least one file buyer node configured to purchase a specific digital content file in accordance with the file use contract information, on the basis of the file sale service provided by each of the file seller nodes, to download the specific digital content file from the file provider node according to the file provision contract between the file seller node and the file provider node (Fig. 1; para [0069], [0081]); and 
at least one file manager node connected with each of the file producer nodes, each of the file provider nodes, each of the file seller nodes, and each of the file buyer nodes via a communication network, the at least one file manager node providing a file distribution service of receiving a file registration request message including file producer information data of each file producer and file-related information data of each digital content file transmitted from each of the file producer nodes, each of the file provider nodes, and each of the file seller nodes, along with file storage contract information data, file sale contract information data, file provision contract information data, and file use contract information data, of storing and managing the received file registration request messages and the received information data in a database form for each digital content file or each file producer node, of receiving file purchase and use information data for a specific digital content file from each of the file buyer nodes, of processing payment for the specific digital content file on the basis of the received file purchase and use information data, and of settling profits of each node involved in the service according to the file 

Regarding claim 14, Rae teaches the above system of claim 1.  Rae also teaches wherein in order to download a specific digital content file from one of the file provider nodes that have contracted with at least one of the file seller nodes to provide digital content files including the specific digital content file, each of the file buyer node operates in conjunction with one of the file seller nodes or one of the file provider nodes, thereby receiving a complete copy of the specific digital content file in a manner of receiving pieces of the digital content file from a tracker peer node having file transmission information data required for transmission of the specific digital content file and from a plurality of contribution peer nodes in which the respective pieces of the specific digital content file are stored, in a peer-to-peer communication manner, according to a file transmission option selected by the file buyer node and then using the complete copy of the specific digital content file (Fig. 1; para [0041], [0069], [0081]).

Regarding claim 15, Rae teaches the above system of claim 14.  Rae also teaches wherein the tracker peer node has the file transmission information data including: hash information data of the specific digital content file; information data of an address list of seeders having a complete copy of the specific digital content file, and information data of an address list of leachers each of which has a copy of a piece of the digital content file (Fig. 1; para [0041], [0069], [0081]).

Regarding claim 16, Rae teaches the above system of claim 14.  Rae also teaches wherein the file transmission service option includes at least one of a network speed option for selecting highest ranked contribution peer nodes for a data transfer rate among the contribution peer nodes; a transmission cost option for selecting least expensive contribution peer nodes among the contribution peer nodes regardless of the data transfer rate; and a sender reliability option for selecting highest ranked 

Regarding claim 17, Rae teaches the above system of claim 14.  Rae also teaches wherein after each of the file buyer nodes receives all the pieces of the specific digital content file from the contribution peer nodes, each of the file buyer nodes generates transmission transaction result information data for the specific digital content file and transmits the generated transmission transaction result information data to at least one of the file manager nodes connected thereto via the communication network (Fig. 1; para [0041], [0069], [0081]).

Regarding claim 18, Rae teaches the above system of claim 17.  Rae also teaches wherein each of the file manager nodes provides a service of setting profits of each node involved in the transaction of each of the digital content files, on the basis of the transmission transaction result information data received from the each of the file buyer nodes (Fig. 1; para [0041], [0069], [0081]).

Regarding claim 19, Rae teaches the above system of claim 17.  Rae also teaches wherein each of the file manager nodes provides a service of receiving the transmission transaction result information data for the specific digital content file, transmitted from each of the file buyer nodes, encrypting the transmission transaction result information data for each of the digital content files, on the basis of the received the transmission transaction result information data, recording and registering the encrypted transmission transaction result information data in a fourth distributed blockchain ledger, and enabling the fourth distributed blockchain ledger to be shared by a plurality of file manager nodes connected to a blockchain network (Fig. 1; para [0041], [0069], [0081]).

Regarding claim 20, Rae teaches the above system of claim 19.  Rae also teaches wherein the blockchain network is configured such that the fourth distributed blockchain ledger in which the encrypted transmission transaction result information data is recorded and registered is stored in a distributed 

Regarding claim 21, Rae teaches the above system of claim 19.  Rae also teaches wherein the blockchain network is configured to be always online so that transaction information data of each of the digital content files is generated and recorded in the fourth distributed blockchain ledger at any time (Fig. 1; para [0035], [0041], [0061], [0069], [0081]).

Claims 29 and 42-49 recite substantially similar subject matter to claims 1 and 14-21 and therefore are rejected on similar grounds as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 22 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Rae, in view of Fisher et al. (U.S. Pre-Grant Publication No. 2016/0283920) (“Fisher”).

Regarding claim 22, Rae teaches the above system of claim 17.  However Rae does not explicitly teach wherein the transmission transaction result information data for the specific digital content file, generated by each of the file buyer nodes, includes a Merkle tree root hash value of the specific digital content file, which is calculated by using a Merkle hash tree algorithm, and final transmission transaction history information data.
Fisher teaches wherein the transmission transaction result information data for the specific digital content file, generated by each of the file buyer nodes, includes a Merkle tree root hash value of the specific digital content file, which is calculated by using a Merkle hash tree algorithm, and final transmission transaction history information data (para [0025]-[0026]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Fisher in the system of Rae, since the claimed invention is merely a combination of old elements, and in the combination each element 

Claim 50 recites substantially similar subject matter to claim 22 and therefore is rejected on similar grounds as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anand R Loharikar whose telephone number is (571)272-8756.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684